kD#wtWj\ •%uyjfc l                                                          fc^.£h9o(.S"
                                            PD-0851-15
                                                                 RECEIVED IN
                                                            COURT OF CRIMINAL APPEALS

                                                                       26 2015
                                                               fft!
                                                                         sta,Cierk

                   Jbg^vriUi4> -^                        U>^ i4 ^orvu Qrvv>
    ^iW eaoje *in. a. po- k?74 (coh" c^ce toco^-iM-bb^




       QJM00jd
                    COURT OFCRIMINAL APPET

                               OCT 29 2G^j
                                                                                        -J'U»


                             Abel Acosta, Clerk


                      "~ t     H
           ••$•-


      .1


                                        '   J
                                                K^   1




                                                                                 1 •*   I
                                                 1'»V.[DLAIM'D / ODESSA
                                                           TX y&y 1 "!•"'
                                                    2.3. OCT 2.CI.1S P'H
     3M536IH-10EAST
  FT. STOCKTON. TX 79735
                           IN
                                73 ,'i i 32305    il|.|||l.i.|.|i||l|il|illlii'i||Hii'hl'li   "li'lllll'l-i1
t.._i_